DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-13, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Grüner US 5,781,983 is the closest art of record.
In regards to claim 1, Grüner discloses a milling unit (machine center as per Figures 1-5), comprising: a pallet (15’ or 47) adapted for holding one or more articles (workpieces 26) for machining; and a support structure (16) adapted to rotatably suspend the pallet above a machining tool (Figure 1, tool 24) such that the pallet (15’ or 47) is invertible via rotation (13) about a pivot axis (12) aligned centrally through the pallet (see at least Figure 1).
Hessbrüggen US 7,493,687 is the closest art of record.
In regards to claim 1, Hessbrüggen discloses a milling unit (machine center as per Figures 1-7), comprising: a pallet (29) adapted for holding one or more articles (workpieces 33) for machining; and a support structure (refer to the structure that directly supports and connects to pallet 29 as per Figure 5) adapted to rotatably suspend the pallet above a machining tool (Figure 1, tool 34-36) such that the pallet (29) is invertible via rotation (around axis) about a pivot axis aligned centrally through the pallet (see at least Figures 4 and 5).
Hessbrüggen et al. US 5,439,431 (hereafter--Hessbrüggen 431--) is the closest art of record.
In regards to claim 1, Hessbrüggen 431 discloses a milling unit (machine center as per Figures 1-34), comprising: a pallet (col 3, lines 3-6) adapted for holding one or 

None of the prior art documents cited above: Grüner; Hessbrüggen; and Hessbrüggen 431 disclose a translation subsystem for the machining tool the translation subsystem comprising: a first support member arranged substantially parallel with a second support member on opposite sides of a machine body of the machining tool: a first plurality of sliders coupled to opposing sides of a machine body of the machining tool: a first plurality of rails adapted for coupling to the first plurality of sliders, a portion of the first plurality of rails being mounted to inner sides of each of the first support member and the second support member, wherein the machine body is adapted for translating in a transverse direction along the first plurality of rails via the first plurality of sliders, respectively: and a second plurality of sliders on opposite ends of the first support member and the second support member, the second plurality of sliders being coupled with a second plurality of rails mounted on opposing inner sides of the support structure, wherein the machine body is adapted for translating in a longitudinal direction, perpendicular to the transverse direction, along the second plurality of rails, respectively.
A modification of the devices of: Grüner; Hessbrüggen; and Hessbrüggen to have the missing limitations above would require a non-obvious structural modification of the device(s) above that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722